Case 1:20-cv-00162-MJT-KFG Document 14 Filed 01/06/21 Page 1 of 2 PageID #: 107




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

 CHARLES SCHINDLER                                §

 VS.                                              §       CIVIL ACTION NO. 1:20-CV-162

 UNITED STATES OF AMERICA                         §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Charles Schindler, a prisoner confined at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

 U.S.C. § 2241.

        The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The magistrate judge has submitted a Report and Recommendation of United States Magistrate

 Judge. The magistrate judge recommends granting the petitioner’s motion to dismiss the petition

 without prejudice.

        The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

 was given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

 to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:20-cv-00162-MJT-KFG Document 14 Filed 01/06/21 Page 2 of 2 PageID #: 108




                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

 and the report of the magistrate judge (document no. 13) is ADOPTED. A final judgment will be

 entered in this case in accordance with the magistrate judge’s recommendation.

                                       SIGNED this 6th day of January, 2021.




                                                                      ____________________________
                                                                      Michael J. Truncale
                                                                      United States District Judge




                                                 2
